oo es NN DH A FP WY WY

10
11
12
13
14
15
16
17
18

19.

20
21
22
23
24
25
26
27
28

 

CLERK, U.S. DISTRIST COURT
EASTERN DISTRICT OF CALIFORNIA
BY . tAl

DEPUTY GEER

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CHRISTOPHER LIPSEY, JR., ) Case No. 1:17-cv-01706-DAD-SAB (PC)
)
Plaintiff, )
) ORDER DISCHARGING WRIT OF HABEAS
V. ) CORPUS AD TESTIFICANDUM AS TO INMATE
D. DAVEY, et al., CHRISTOPHER LIPSEY, JR., CDCR #F-18039
Defendants.
)

 

 

 

A settlement conference in this matter commenced on July 12, 2019. Inmate Christopher Lipsey,
Jr., CDCR #F-18039 is no longer needed by the Court as a participant in these proceedings, and the writ
of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

DATE: / 7

 

 

 

 
